Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

 

SIXTH Amendment to AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
(this “Agreement”) is made as of this 30th day of March, 2017 (the “Sixth
Amendment Effective Date”), by and among ALPHATEC HOLDINGS, INC., a Delaware
corporation (“Alphatec Holdings”) and ALPHATEC SPINE, INC., a California
corporation (“Alphatec Spine”; together with Alphatec Holdings, each being
referred to herein individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FUNDING IV TRUST (as Agent for Lenders, “Agent”), and
MIDCAP FUNDING IV TRUST, individually, as a Lender, and the other financial
institutions or other entities from time to time parties to the Credit Agreement
referenced below, each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers are parties to that certain Amended and Restated
Credit, Security and Guaranty Agreement, dated as of August 30, 2013, as amended
by the First Amendment to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of March 17, 2014, the Second Amendment to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of July 10, 2015, the
Third Amendment and Waiver to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of March 11, 2016, by the Fourth Amendment and Waiver to
Amended and Restated Credit, Security and Guaranty Agreement, dated as of August
9, 2016 and by the Consent and Fifth Amendment to Amended and Restated Credit,
Security and Guaranty Agreement, dated as of September 1, 2016 (and as further
amended, modified, supplemented and restated from time to time prior to the date
hereof, the “Original Credit Agreement” and as the same is amended hereby and as
it may be further amended, modified, supplemented and restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrowers and certain of their Affiliates in the amounts and manner set forth in
the Credit Agreement.

B.Borrowers have requested, and Agent and Lenders have agreed, to amend the
Original Credit Agreement to, among other things, revise the Fixed Charge
Coverage Ratio set forth in Section 6 of the Original Credit Agreement.  

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby.  The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalize terms used in the Recitals hereto).

 

--------------------------------------------------------------------------------

 

2.Amendments to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Original Credit Agreement is
hereby amended as follows:

(a)Section 6.1 of the Original Credit Agreement is hereby amended by amending
and restating the definition of “Defined Period” in its entirety, to read as
follows:

Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) [***], and (b) [***].

(b)Section 6.3 of the Original Credit Agreement is hereby amended by replacing
the date of [***] contained therein with the date of [***].

(c)Exhibit B (Compliance Certificate) to the Original Credit Agreement is hereby
amended by replacing the date “April 30, 2017” in footnote 1 thereof, with the
date “April 30, 2018”.  

3.Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, and (b) covenants to perform its respective
obligations under the Credit Agreement.   Each Borrower confirms and agrees that
all security interests and Liens granted to Agent continue in full force and
effect, and all Collateral remains free and clear of any Liens, other than those
granted to Agent and Permitted Liens.  Except as specifically provided in this
Agreement, nothing herein is intended to impair or limit the validity, priority
or extent of Agent’s security interests in and Liens on the Collateral.  Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of each Borrower, and are enforceable against each Borrower in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

4.Costs and Fees.  Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents.  If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.  

5.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:

(a)Borrowers shall have delivered to Agent (i) this Agreement and (ii) that
certain Sixth Amendment Fee Letter, dated as of the Sixth Amendment Effective
Date, in each case, duly executed by an authorized officer of each Borrower;

(b)Agent shall have received a corresponding fully executed amendment to the
Globus Facility Agreement, in form and substance satisfactory to Agent, which
amendment is in full force and effect;

(c)Borrowers shall have delivered to Agent a copy of the fully executed
Securities Purchase Agreement dated as of March 22, 2017, by and among Alphatec
Holdings and the purchasers party thereto, together with any other documentation
ancillary thereto, which shall be in form and substance satisfactory to Agent;

2

 

--------------------------------------------------------------------------------

 

(d)Borrowers shall have delivered to Agent evidence satisfactory to Agent that
Borrowers have received unrestricted net cash proceeds (after underwriting
discounts) from the issuance by Alphatec Holdings of its common or preferred
shares on or prior to the Sixth Amendment Effective Date, in an aggregate amount
equal to or greater than $17,000,000;

(e)all of the representations and warranties of Borrowers set forth in the
herein and in the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(f)no Default or Event of Default shall exist under any of the Financing
Documents (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

(g)Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and

(h)Agent shall have received from Borrowers all of the fees owing pursuant to
this Agreement, including without limitation, Agent’s reasonable out-of-pocket
legal fees and expenses pursuant to Section 4 of this Agreement.

6.Release.  In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any or all of the
Borrowers, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Required Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Required Lenders
in connection therewith.

3

 

--------------------------------------------------------------------------------

 

7.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default.  This Agreement (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.  Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.  Each Borrower hereby agrees that (i) all
representations and warranties of Borrowers contained in the Original Credit
Agreement and the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) as of the date hereof (and such parties’ delivery of
their respective signatures hereto shall be deemed to be its certification
thereof), except to the extent such representations and warranties expressly
relate to a specific date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) on and as
of such date and (ii) no Default or Event of Default shall exist under any of
the Financing Documents (and each Borrower’s delivery of its signatures hereto
shall be deemed to be its certification thereof);

9.Confidentiality. No Borrower will disclose the contents of this Agreement, the
Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower.  Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.  

10.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

4

 

--------------------------------------------------------------------------------

 

(c)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(d)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(e)Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(f)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(g)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:

 

MIDCAP FUNDING IV TRUST,

 

 

a Delaware statutory trust

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

/S/ Maurice Amsellem (SEAL)

 

 

Name:

 

Maurice Amsellem

 

 

Title:

 

Authorized Signatory

 

LENDERS

 

MIDCAP FUNDING IV TRUST,

 

 

a Delaware statutory trust

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

/S/ Maurice Amsellem (SEAL)

 

 

Name:

 

Maurice Amsellem

 

 

Title:

 

Authorized Signatory

 

[Signatures Continue on Following Page]

6

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

ALPHATEC HOLDINGS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/S/ Jeffrey G. Black (SEAL)

 

 

Name:

 

Jeffrey G. Black

 

 

Title:

 

CFO

 

 

 

 

 

 

 

ALPHATEC SPINE, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

By:

 

/S/ Jeffrey G. Black (SEAL)

 

 

Name:

 

Jeffrey G. Black

 

 

Title:

 

CFO

 

7

 